Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 25, 32 and 38 objected to because of the following informalities:  
The Claims include the limitation “wherein said first jaw comprises an anvil”. The Examiner considers that it could be a typo since Claims 22, 29 and 35 include the limitation “wherein said first jaw comprises a channel” creating an apparent contradiction since the jaw disclosed on independent claims 21, 28 and 34 can’t have simultaneously a channel for a cartridge and an anvil. The Examiner for prosecution will consider that the Claims 25, 32 and 38 actually read -- wherein said second jaw comprises an anvil--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 to 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal (US 5749893).
Regarding Claims 21, 28 and 34:
Vidal discloses a powered surgical stapling instrument (Abstract, Column 6, lines 7 to 9), comprising: an elongate shaft defining a longitudinal axis (Figures 1 and 2, tubular frame 12 defines a not numbered axis); an end effector extending from said elongate shaft (Figure 1, collar 14, jaws 16 and 18 form the end effector), wherein said end effector comprises: a first jaw, comprising: a proximal end; a distal end; and a ledge comprising a face substantially perpendicular to the longitudinal axis defined on said proximal end (Figures 1 and 2, Jaw 18 will be considered the first jaw, the proximal end will be considered starting at shoulder 66, that will be considered the ledge perpendicular to the longitudinal axis of Claim 21, the upright ledge of Claim 28 and the upright abutment surface of Claim 34); a second jaw (Figure 1, Jaw 16), wherein said first jaw is configured to move relative to said second jaw about a fixed pivot point (Figure 1, the jaws pivot at pin 28, at a fixed position in reference to both jaws), and wherein said first jaw is configured to move between an open position and a closed position (Figures 2 to 4 show the open and Closed positions); a closure system comprising a closure tube configured to translate distally over said first jaw and said second jaw during a closure stroke, and wherein said closure tube contacts said perpendicular ledge as said closure tube is translated distally to move said first jaw into said closed position (Figures 1 to 4, Collar 14 is considered the closure tube translated distally and contacting shoulder 66); and a firing system, wherein said firing system is independent of said closure system (Figures 4 and 524, Knife assembly 510, and pusher rods 524 are independent of the closure mechanism).

Regarding Claims 22, 23, 24, 29, 30, 31, 35, 36 and 37.
Vidal discloses that the first jaw comprises a channel with a staple cartridge configured to be replaceably seated in said channel and the staple cartridge comprises staples removably stored therein (Figure 1, Jaw 18 includes a channel 18 retaining disposable cartridge 508 with staples 518).

Regarding Claims 25, 32 and 38 (See Claim Objections).
Vidal discloses that the second jaw comprises an anvil (Figure 1, jaw 16 is an anvil).

Regarding Claims 26, 33 and 39:
Vidal discloses that the firing system comprises a firing member configured to translate from a proximal position toward a distal position during a staple firing stroke (Figures 4 and 23, both knife assembly 510 and pusher rods 524 translate from a proximal position to a distal position to cut the tissue and eject the staples from the cartridge respectively). 

Regarding Claim 27:
Vidal discloses a ramp positioned proximal to said substantially-perpendicular ledge (Figure 1, ramp 62 proximal to shoulder 66).

Regarding Claim 40:
Vidal discloses that the closure tube is configured to move distally over said first jaw and said second jaw during a closure stroke (Figures 2 to 4 show the collar 14 moving distally over the jaws to close them). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Shelton (US 2014/0055678) discloses a ledge on the jaw that comprises an anvil and Yoon (US 5922001) discloses ledges on both jaws for a stapler with movement on both jaws.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731